413 Mich. 492 (1982)
320 N.W.2d 878
PEOPLE
v.
FREEMAN
Docket No. 61632.
Supreme Court of Michigan.
Decided June 14, 1982.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, L. Brooks Patterson, Prosecuting Attorney, Robert C. Williams, Chief Appellate Counsel, and Lawrence J. Bunting, Assistant Prosecuting Attorney, for the people.
Renfrew, Moir, Miskin & Stover, P.C. (by William A. Basse), for defendant.
PER CURIAM:
Edward James Freeman was convicted of carrying a pistol in an automobile.[1] We hold that Freeman's pretrial motion to suppress the pistol and quash the information should have been granted, and accordingly reverse his conviction. The record does not establish that the officers who approached Freeman's vehicle and detained him while requesting that he produce identification and a vehicle registration  a seizure which led to discovery of the pistol  possessed objective facts justifying a reasonable, articulable suspicion that Freeman was involved in criminal activity.
I
At approximately 12:30 a.m. on August 21, 1976, two patrolling Hazel Park police officers observed a lone automobile parked, with its parking lights on and its motor apparently running, near a darkened house in a private parking lot adjoining the Hazel Park Race Track. The officers approached the car and asked the defendant, who was alone *494 and occupied the driver's seat, to leave the vehicle and to produce identification and a registration. Defendant produced his driver's license and a recent bill of sale for the vehicle, but no registration. Because the bill of sale did not contain a vehicle identification number (VIN), the officers used a flashlight to obtain the VIN from a plate just inside the windshield while they remained outside the vehicle. In the process, the officer holding the flashlight saw an open beer bottle on the front passenger seat floor.
The officer opened the driver's door and reached across the front seat to seize the bottle. As he did so, he glimpsed the rear sights of a pistol protruding from beneath the driver's seat. The officer removed the bottle, which was about three-quarters full, and seized the pistol.
Freeman's pretrial motion to suppress the pistol and to quash the information was denied, and he was convicted by a jury. The Court of Appeals affirmed in an unpublished opinion, stating in part:
"In order to justify an investigatory `stop' as initially occurred here, the police must have a `reasonable belief "that criminal activity may be afoot."' * * *
"Considering the time of night and the presence of a vehicle with its motor running in a parking lot where it apparently did not belong, the police had a reasonable basis for investigating the situation." (Emphasis in original.)
II
Freeman was "seized" within the meaning of the *495 Fourth Amendment[2] when the police officers asked him to leave his automobile and to produce identification.[3] Although the "balance between the public interest and the individual's right to personal security free from arbitrary interference by law officers"[4] may sometimes permit limited police intrusions upon a citizen's freedom of movement on less than probable cause,[5] such investigatory stops comport with the reasonableness requirement of the Fourth Amendment only if the police "have an articulable basis for suspecting criminal activity".[6]
The people argue that the officers' observation of (1) an idling, occupied vehicle with its parking lights on, parked in an otherwise darkened, deserted parking lot, (2) near a darkened house, (3) at 12:30 a.m. provided sufficient basis for their suspicion that criminal activity might be afoot. We disagree.
In Brown v Texas[7] the United States Supreme Court found inadequate justification for police officers to stop a man observed walking away from *496 another man in an alley in an area with a high incidence of drug traffic and to insist that he identify himself, where the only testimony offered in support of the stop was that the situation "looked suspicious" and the officers "had never seen that subject in that area before".
In the instant case, the officers' preliminary examination testimony regarding their observations of Freeman's parked automobile similarly fails to support a reasonable suspicion that criminal activity may have been afoot. The officers testified that they did not believe a felony had been or was being committed and had no information that might connect the vehicle or its driver with a crime. They merely stated that the automobile aroused their suspicions without explaining what criminal activity they suspected or how their factual observations supported those suspicions.[8]
A lone automobile idling in a darkened parking lot late at night does not, without more, support a reasonable suspicion of criminal activity. People may temporarily stop their automobiles in such locations for a variety of reasons: to rest, to check directions, to rendezvous with others, to converse, etc. It is not an offense for an individual to be upon the private property of another unless he has *497 entered "after having been forbidden so to do by the owner or occupant" or refused to depart after having been told to do so.[9] Of course, the presence of an automobile in these circumstances may, in combination with other specific, objective facts  e.g., a report linking a vehicle of the same description to recent criminal activity[10]  support a reasonable suspicion warranting brief seizure of the vehicle's occupant for limited on-the-scene inquiry. However, the record in this case is devoid of any reference to other specific facts which would cast a suspicious light upon the presence of Freeman's vehicle in the parking lot. As the initial stop was unwarranted, all incriminating evidence flowing therefrom should have been suppressed.[11]
We reverse Freeman's conviction and remand for entry of an order quashing the information.
KAVANAGH, LEVIN, FITZGERALD, RYAN, and BLAIR MOODY, JR., JJ., concurred.
COLEMAN, C.J., and WILLIAMS, J., concurred in the result.
NOTES
[1]  MCL 750.227; MSA 28.424.
[2]  US Const, Am IV.
[3]  See Brown v Texas, 443 U.S. 47, 50; 99 S. Ct. 2637; 61 L. Ed. 2d 357 (1979), and Delaware v Prouse, 440 U.S. 648, 653; 99 S. Ct. 1391; 59 L. Ed. 2d 660 (1979). At the preliminary examination, one of the officers testified that Freeman was not free to go "until I found out who he was and why he was parked there".
[4]  United States v Brignoni-Ponce, 422 U.S. 873, 878; 95 S. Ct. 2574; 45 L. Ed. 2d 607 (1975).
[5]  See Terry v Ohio, 392 U.S. 1, 20-22; 88 S. Ct. 1868; 20 L. Ed. 2d 889 (1968).
[6]  Michigan v Summers, 452 U.S. 692, 699; 101 S. Ct. 2587; 69 L. Ed. 2d 340 (1981). See also United States v Cortez, 449 U.S. 411, 417-418; 101 S. Ct. 690; 66 L. Ed. 2d 621 (1981), declaring that the detaining officers' assessment of all the circumstances must yield "a particularized and objective basis for suspecting the particular person stopped of criminal activity".
[7]  Brown v Texas, 443 U.S. 47; 99 S. Ct. 2637; 61 L. Ed. 2d 357 (1979).
[8]  At Freeman's preliminary examination, one officer responded to the prosecutor's inquiry about his purpose for approaching Freeman's vehicle: "Well, just being in the area of the ah, a closed house, no lights on in the house, just a suspicious  suspicious vehicle  * * * being parked there running." The same officer testified that the circumstances were "unusual" and that he asked Freeman to get out of his vehicle "[to] find out who he was and why he was in that particular area at that time of night".

As the Court recognized in Brown v Texas, supra, p 52, fn 2, such vague and conclusory testimony must be distinguished from "the observations of a trained, experienced police officer who is able to perceive and articulate meaning in given conduct which would be wholly innocent to the untrained observer".
[9]  MCL 750.552; MSA 28.820(1).
[10]  Whether a particular collection of facts renders the investigatory stop reasonable is of necessity a matter to be determined under all the circumstances of each individual case, United States v Cortez, supra. We do not suggest that the example given or the factors mentioned in the text are necessarily or generally significant or supply sufficient grounds in every case.
[11]  See Wong Sun v United States, 371 U.S. 471; 83 S. Ct. 407; 9 L. Ed. 2d 441 (1963).